Exhibit 10.1
 
Amendment No. 2 to the
Amended and Restated Rights Agreement
 
This Amendment No. 2 to the Amended and Restated Rights Agreement, effective as
of March 20, 2006 (“Amendment No. 2”), between Hancock Fabrics, Inc., a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company (the
“Rights Agent”), provides as follows:
 
Whereas, the Company and the Rights Agent are parties to an Amended and Restated
Rights Agreement dated as of March 4, 2001 and most recently amended on December
9, 2005 (the “Rights Agreement”), specifying the terms of the Rights (as defined
therein);
 
Whereas, the Company and the Rights Agent now desire to amend the definition of
"Person", as provided herein.
 
Now, Therefore, in consideration of the premises and mutual agreements herein
set forth, the parties hereby agree as follows:
 
1.               Amendment and Restatement of Section 1(k):  “Certain
Definitions."  Section 1(k) of the Rights Agreement is hereby amended, restated
and replaced in its entirety by the following:
 
 “Person” means any individual, partnership, firm, corporation, company,
association, trust, unincorporated organization, syndicate or group (the
existence of a “group” being determined in accordance with Rule 13d-5 under the
Exchange Act, as the Rule is in effect on the date of this Agreement including,
but not limited to, a Person having any agreement, arrangement or understanding
[whether formal or informal and whether or not in writing] with any other Person
to act together to acquire, offer to acquire, hold, vote or dispose of any
Common Shares of the Company).
 
 2.               No Other Amendments.  Except as expressly amended hereby, the
terms of the Rights Agreement will remain in full force and effect in all
respects.
 
3.               Governing Law. This Agreement and each Right Certificate issued
hereunder shall be deemed to be a contract made under the laws of the State of
Delaware and for all purposes shall be governed by and construed in accordance
with the laws of such state applicable to contracts to be made and performed
entirely within such state.
 
4.               Counterparts.  This Amendment No. 2 may be executed in any
number of counterparts, and each of such counterparts will for all purposes be
deemed to be an original, and all such counterparts will together constitute but
one and the same instrument.
 
 


--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed by their duly authorized representatives as of the date first above
written.
 
Continental Stock Transfer & Trust Company
 
/s/ William F. Seegraber
 
William F. Seegraber
Vice President 
 
Hancock Fabrics, Inc.
 
/s/ Bruce D. Smith
 
Bruce D. Smith
Executive Vice President,
Chief Financial Officer and Treasurer
 
 
 

 
 
 